865 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger L. KLOOS, Jr., Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
No. 88-3369.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1988.

1
Before MERRITT and RALPH B. GUY, Jr., Circuit Judges, and EDWARD H. JOHNSTONE, Chief District Judge.*

ORDER

2
Petitioner Kloos moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
A Cleveland, Ohio grand jury indicted Kloos on twenty-four counts of rape and gross sexual imposition.  Pursuant to a plea bargain, Kloos pled guilty to six counts of rape and received a sentence of eight to fifty years imprisonment.  He appealed, arguing that his drug usage on the day of the hearing rendered his plea involuntary.  The state appellate court affirmed the convictions, and the Ohio Supreme Court denied review.


4
A guilty plea must be a voluntary and intelligent choice.   North Carolina v. Alford, 400 U.S. 25, 31 (1970).  The district court agreed with the state appellate court that Kloos' drug usage did not render him incompetent to plead.  We agree with the conclusion of the district court.


5
Accordingly, the motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation